Per Curiam:
The deed and the mortgage bear the same date. They were executed and delivered at the same time. The deed stipulated for future support and maintenance of the grantor, and the payment to her of a specific sum semi-annually during her life, and of a, further specific sum to one Amelia Bus-kirk, at the expiration of five years from the date of the deed. The bond.recited in the mortgage was conditioned *297for the payment and performance of all the- stipulations stated in the deed. Some ten years after the execution of the papers, suit was brought on the bond. A narr was filed, assigning breaches of all the stipulations and conditions' mentioned in the bond. Judgment was obtained, and by virtue of execution thereon, the land was duly sold to the defendant. We think the effect of this judgment and sale divested the lien of th§ plaintiff on the land. It follows the learned judge committed no error in directing a judgment for the defendants.
Judgment affirmed.